PER CURIAM.
This is an appeal from an order of the Circuit Court for Palm Beach County, Florida, sitting in its appellate capacity. The order of the circuit court affirmed a final judgment against the appellant rendered by the Small Claims-Magistrate Court for said county. The judgment awarded the plaintiff, Gordon Nelson, $312.00 plus costs from Anne Pettersen, the appellant here.
This court does not have jurisdiction to review by appeal an order rendered by the Circuit Court sitting in its appellate capacity. Article V, Section 5(3), Florida Constitution 1968, F.S.A. We have, however, treated the proceedings herein as a petition for common law cer-tiorari and have reviewed the order of the circuit court on that basis. The scope of such review is limited to a determination from the face of the record whether the lower court exceeded its jurisdiction or otherwise deviated from the essential requirements of law. Dresner v. City of Tallahassee, Fla.1964, 164 So.2d 208, 210.
From the record before us, it appears that the circuit court did not exceed its jurisdiction or otherwise deviate from the essential requirements of law and, therefore, certiorari is denied.
Certiorari denied.
REED, C. J., and CROSS and OWEN, JJ,, concur.